Reasons for Allowance
Claims 1-11 and 13-19 are allowed
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an unmanned air vehicle comprising one or more generators which generate a force that drives the unmanned air vehicle to fly and also generates an airflow, one or more first microphones located in an external region that is not included in any of one or more first airflow regions corresponding to the airflow generated by the generators, one or more second microphones located in the external region between at least one of the generators and one of the first microphones, and a processor that performs processing on one or more first signals output from the one or more first microphones and one or more second signals output from the one or more second microphones, the UAV further having either (1) an actuator that controls a sound detecting direction of each of the one or more second microphones and the processor controls operation of the actuator such that the sound detecting direction of the second microphones changes according to a change in the moving direction of the unmanned air vehicle, (2) second actuators that control respective positions of the two or more second microphones such that, in a case where a change occurs in the directions of the airflows generated by the two or more generators, the second microphones are each located in the external region, or (3) actuators that control the directions of airflows generated by the two or more generators and the processor controlling operation of the actuators such that, during a period in which sound detecting by the one or more first microphone is not performed, an angle between the directions of the airflows generated by the two or more generators is reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642